DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/20 and 8/6/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushiroda et al., US 20150228965 (hereinafter, Ushiroda).
As to Claim 1:
	Ushiroda discloses a calcium-based secondary cell [0126, 0127, 0154] comprising:
	a negative electrode that includes a negative-electrode active material, said negative- electrode active material being capable of accepting and releasing calcium ions (see “negative electrode… Ca…”, Abstract, [0154] – regarding the active material capable of accepting and releasing calcium ions limitation, it is noted that Ushiroda’s disclosure of several active material for the anode for the calcium ion battery would inherently allow it to be capable of accepting and releasing calcium ions.  Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 2l2-l3, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844,847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (Also see MPEP 2173.05(g) Functional Limitations)), 
	a positive electrode that includes a positive-electrode active material, said positive- electrode active material being capable of accepting and releasing calcium ions (see “… positive electrode active material… Ca3CoMnO6…”, [0105] – Ushiroda discloses the same material as the claimed secondary cell thus it would also capable of accepting and releasing calcium ions), 
	an electrolyte arranged between the negative electrode and the positive electrode and comprising a calcium salt of a fluorine-containing anion of formula (XFn)m- wherein n is a positive integer of at most 6 and m is a positive integer of at least 1 and m < n (see “… electrolyte… calcium-ion secondary battery… Ca(BF4)2… Ca(PF6)2…”, [0126]), 
	wherein the positive-electrode active material is a one-dimensional structure accommodating Ca2+ ions and has the formula (1):  

    PNG
    media_image1.png
    98
    822
    media_image1.png
    Greyscale

 wherein: 
	Me1, Me2, Me3 are different transition metals (Ni, Mn, Co, Cr, Fe from Claim 4); 
	1 ≤ n and n is not necessarily an integer; 
	0 ≤ y and y is not necessarily an integer; 
0 ≤ z and z is not necessarily an integer (see “… positive electrode active material… Ca3CoMnO6…”, [0105]).  
As to Claim 2:
(see “… electrolyte… calcium-ion secondary battery… Ca(BF4)2… Ca(PF6)2…”, [0126] – Boron and Phosphorus are in groups 13 to 16).
As to Claim 3:
	Ushiroda discloses the calcium salt of a fluorine-containing anion is Ca(BF4)2 and/or Ca(PF6)2 (see “… electrolyte… calcium-ion secondary battery… Ca(BF4)2… Ca(PF6)2…”, [0126]). 
As to Claim 4:
	Ushiroda discloses Me1, Me2 and Me3 are each independently chosen among Ni, Mn, Co, Cr and Fe (see “… positive electrode active material… Ca3CoMnO6…”, [0105]).  
As to Claim 5:
	Ushiroda discloses y and z are not both zero at the same time (see “… positive electrode active material… Ca3CoMnO6…”, [0105]).  
As to Claim 6:
	Ushiroda discloses Ca3CoMnO6 [0105].
As to Claim 10:
	Ushiroda discloses the calcium-based secondary cell includes a positive current collector, and the positive current collector is based on aluminum [0110].
As to Claim 13:
	Ushiroda discloses a non-aqueous calcium-based secondary battery comprising a calcium-based secondary cell according to claim 1 [0086, 0089].
As to Claim 14:
	Ushiroda discloses a vehicle comprising a non-aqueous calcium-based secondary battery according to claim 13 (see Title).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ushirada as applied to claim 1 above, and further in view of Kim et al., US 20130130103 (Hereinafter, Kim).	Ushiroda discloses the positive-electrode active material is a one-dimensional structure accommodating Ca2+ ions and has the formula (1) as above (see “… positive electrode active material… Ca3CoMnO6…”, [0105]) but does not disclose y and z are both zero at the same time or Ca3Co2O6 or CaCoO3 as the positive active material.
	In the same field of endeavor, Kim also discloses a cathode active material which has a metal oxide perovskite structure (Abstract, [0010]) similar to that of Ushiroda’s battery system.  Kim further discloses that the metal oxide can comprises CaCoO3 instead of the metal oxide of Ushiroda as to form the positive active material with improve life and capacity characteristics (Abstract).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute the metal oxide of Ushiroda or further incorporate the metal oxide of Kim to the active material of Ushiroda as to improve life and capacity characteristics (Abstract).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ushirada as applied to claim 1 above, and further in view of Miyoshi et al., US 20120258370 (hereinafter, Miyoshi).
As to Claim 9:
	Ushiroda discloses the negative electrode material comprises an active material where on species of the active material is calcium (Abstract), but Ushiroda does not disclose that a calcium metal anode.   
	In the same field of endeavor, Miyoshi also discloses a non-aqueous electrolytic battery having silicon material negative electrode (Abstract, [0066]) similar to that of Ushiroda.  Miyoshi further discloses that the negative active material compound can comprise CaSi2 as the silicon compound as to inhibit electrolytic solution comprising mixture of propylene carbonate and ethylene carbonate [0066] from decomposing (Abstract).
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute the silicon compound of Ushiroda with CaSi2 of Miyoshi as to inhibit electrolytic solution comprising mixture of propylene carbonate and ethylene carbonate [0066] from decomposing (Abstract).

Ushiroda discloses the negative electrode material comprises an active material where on species of the active material is calcium (Abstract), but Ushiroda does not disclose that a calcium metal anode.   
	In the same field of endeavor, Miyoshi also discloses a non-aqueous electrolytic battery having silicon material negative electrode (Abstract, [0066]) similar to that of Ushiroda.  Miyoshi further discloses that the electrolyte can comprises of mixture of ethylene carbonate as taught by Ushiroda with other carbonate such as propylene and diethyl carbonate [0066].
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute diethyl carbonate of Ushiroda with propylene carbonate as the electrolyte mixture as Ushiroda teaches that both propylene and diethyl carbonate are equivalence for electrolyte solvent.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ushirada as applied to claim 1 above, and further in view of WO 2016050331 (hereinafter, WO’331).
	Ushiroda does not disclose a temperature control unit.
	In the same field of endeavor, WO’331 also discloses a calcium based secondary battery having active material capable of accepting and releasing calcium ions like that of Ushirada (Abstract).  WO’331 further teaches a temperature control element to configure to heat/cool functionality as to achieve operating temperature for the battery.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate temperature control to the battery of Ushirada as taught by WO’331 as to utilize the temperature control element to configure to heat/cool functionality as to achieve operating temperature for the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723